internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi plr-154858-01 date date re supplemental request for a ruling regarding tax consequences relating to the sale of electric generating plants taxpayer parent buyer company sub1 sub2 sub3 plant plant dear by a letter dated date you submitted a request on behalf of taxpayer for a supplemental request involving the tax consequences relating to the sale of certain electric generating plants the original ruling_request was submitted in a letter dated date and a ruling letter was issued on the matter by the internal_revenue_service on date ruling letter taxpayer represents the facts and information relating to its supplemental request as follows buyer the same entity as buyer in ruling letter formed sub1 a wholly-owned subsidiary to serve as a holding_company buyer then merged with company in the following manner the common shareholders of buyer exchanged buyer’s stock for sub1's stock company then merged with and into sub1 with company’s shareholders receiving sub1's stock for company’s stock and cash plr-154858-01 buyer also formed sub2 to hold the assets of buyer’s power generation and power marketing business and other nonutility businesses buyer then transferred various assets including stock in subsidiaries used in conducting the power generation business and other nonutility businesses to sub2 and sub2 also assumed certain debt from buyer buyer next transferred its interest in sub2 to sub3 finally buyer distributed the stock of sub3 to sub1 as a result taxpayer will sell its interests in plant and plant described in ruling letter to sub2 instead of buyer as indicated in ruling letter taxpayer requests a ruling that the change in the identity of the buyer of the plants will not adversely affect the rulings contained in ruling letter and that the rulings contained in ruling letter will remain in full force and effect since the specific facts of the terms of the transfers of plant and plant have not changed the merger and restructuring of buyer will not adversely affect the rulings contained in ruling letter and the rulings contained in ruling letter will remain in full force and effect upon the transfer of the plants to sub2 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent except as set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the transactions described in accordance with the power_of_attorney a copy of this letter_ruling is being sent to the authorized representatives a copy of this letter_ruling also is being sent to the appropriate industry director lmsb sincerely yours peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
